Order denying defendants’ motion for summary judgment entered September 29, 1955, order entered October 5, 1955, denying defendants’ cross motion to vacate the notice to take their depositions before trial and to quash a subpoena duces tecum, and order entered September 29, 1955, denying defendants’ cross motion that in the event the complaint is dismissed against the codefendants who had moved for summary judgment, that the complaint likewise be dismissed as to them, unanimously affirmed, with $20 costs and disbursements to the respondent. No opinion. Concur — Breitel, J. P., Botein, Frank and Valente, JJ.